t c memo united_states tax_court gene a cain deceased elta e cain successor-in-interest commissioner of internal revenue respondent petitioner v docket no 25151-06l filed date hugo torbet for petitioner neal o abreu margaret martin and jeremy l mcpherson for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case is before the court on petitioner’s request for judicial review of an this case was originally docketed as a small_tax_case in accordance with petitioner’s election before trial petitioner orally moved that the small case designation be removed the court granted the request and the s designation was stricken internal_revenue_service irs determination to sustain a notice_of_intent_to_levy to collect assessed backup withholding taxes and additions to tax pursuant to two forms 2504-ad excise or employment tax- offer of agreement to assessment and collection of additional tax and offer of acceptance of overassessment respondent assessed backup withholding taxes under sec_3406 and additions to tax for failure_to_file information returns required by sec_6041a as follows year backup withholding additions to tax sec_6651 dollar_figure big_number dollar_figure big_number this collection action requires us to decide whether the irs abused its discretion in determining that collection by levy may proceed unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and we so find petitioner was an attorney and resided in california when he filed the petition between and petitioner practiced after the case was submitted petitioner’s counsel informed the court that petitioner died on date elta e cain is petitioner’s successor-in-interest under california continued law in california as a sole_proprietor and paid paralegals and attorneys for work they did for him petitioner did not withhold taxes from payments to these workers he also did not collect taxpayer identification numbers tins from these workers or report the payments to the irs the irs examined records relating to petitioner’s payments to these workers during and the examiner concluded that the attorneys and paralegals in question worked for petitioner as independent contractors and should not be reclassified as employees the examiner determined that petitioner was liable for backup withholding on payments made to these workers because of the workers’ failure to provide tins to petitioner petitioner was advised that the irs would abate the backup withholding to the extent that petitioner provided forms statement of payments received from his payees the examiner provided blank forms to petitioner for this purpose however petitioner did not return any forms signed by his workers in a letter dated date the examiner explained that as a result of petitioner’s failure to secure tins for the individuals he paid petitioner was liable for backup withholding continued law and she has standing to represent his estate cf 50_tc_30 for convenience we will refer to gene a cain as petitioner tax under sec_3406 and also liable for additions to tax because he failed to file returns reporting those payments as required by sec_6041a the amounts petitioner paid to paralegals and attorneys and the examiner’s proposed taxes and additions to tax were as follows year amounts paid tax additions to tax sec_6651 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the date letter the examiner also provided petitioner an opportunity to confer with the regional appeals_office instructing him to file a request for a conference within days if he disagreed with the examiner’s proposed adjustments at a time not apparent from the record petitioner requested appeals_office consideration on date an appeals officer ao confirmed the referral to appeals and asked petitioner to contact him to discuss the case in a date letter the ao confirmed a conversation with petitioner and provided a schedule of the amounts paid to each of eight workers in each of the years and the ao invited petitioner to provide statements from his workers attesting to their receipt of the payments the statements were to contain the information required by form_4669 since petitioner had expressed reluctance to ask his workers to complete and sign the irs form in a date letter the ao told petitioner he would hold the case open until date but that his closing the case would not preclude a later abatement following receipt of additional statements petitioner mailed statements from some but not all of his workers to the ao on date four of the eight workers declared that they reported all funds received from petitioner’s law practice on their federal_income_tax returns petitioner informed the ao that the remaining four workers failed to respond to his letters requesting statements regarding his payments to them the ao responded to petitioner’s date submission stating that the statements petitioner provided did not contain all the information required on form_4669 nevertheless the ao offered a compromise the irs would concede the backup withholding and additions to tax for the workers from whom petitioner received statements if petitioner conceded the backup withholding and additions to tax for the remaining workers the ao instructed petitioner to sign and return forms 2504-ad if he chose to pursue this settlement on date petitioner signed forms 2504-ad for and reflecting the following agreed amounts year backup withholding additions to tax sec_6651 dollar_figure big_number dollar_figure big_number respondent executed the forms 2504-ad on date and on date the ao wrote to petitioner to inform him that the settlement agreement had been approved on date respondent assessed the agreed-upon amounts for and plus interest and sent petitioner statutory notices of balance due on date respondent mailed petitioner a notice_of_intent_to_levy for reasons not apparent from the record the irs placed petitioner’s account in currently noncollectible cnc status on date it appears that petitioner was unaware that the account had been placed in cnc status the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing on date and petitioner submitted form request for a collection_due_process_hearing on date again for reasons not apparent from the record the irs removed petitioner’s account from cnc status on date petitioner provided statements for each of the workers he paid in resulting in respondent’s offering to concede all of the backup withholding and additions to tax for because petitioner provided statements for only some of his workers for and tax and additions to tax remained for those years in his request for a collection hearing petitioner described his disagreement with the proposed collection action as follows your final notice states that you previously asked for payment you have not assuming there is some validity to your claim there is not why would you be entitled to an assessment late fees and interest for an amount never previously requested a settlement officer so in respondent’s appeals_office replied to petitioner’s request for a collection hearing with a letter on date the so scheduled a telephone conference for date pincite p m and told petitioner she would call him at the number on his hearing request unless he told her the proposed conference date would be inconvenient and arranged for another date and time in this letter the so also stated that petitioner could not challenge the existence or amount of the underlying tax_liability because he had a prior opportunity to dispute the liability finally the so informed petitioner that she could not consider collection alternatives unless petitioner completed and submitted a form 433-b collection information statement for businesses and she asked petitioner to submit that information within days the so sent petitioner another letter on date stating that she had not received any indication from petitioner that the proposed conference date was inconvenient and that when she called petitioner at the arranged time and using the telephone number petitioner provided she was told that he was unavailable the so also stated that she had not received any information from petitioner in response to her date letter finally she informed petitioner that appeals would make a determination on the basis of the administrative file and allowed him days to submit the information required for appeals to consider collection alternatives along with any documents supporting the issues petitioner raised in his hearing request on date the so noted that petitioner had not responded to her letters and had not submitted any information beyond his hearing request the irs issued a notice_of_determination concerning collection action s under sec_6320 and or on date the notice_of_determination stated that petitioner did not present any information to dispute the appropriateness of the proposed levy action he did not submit any documentation to support consideration of collection alternatives the so verified that all legal and procedural requirements had been satisfied the so considered petitioner’s claim that he did not receive any request for payment of the taxes and additions to tax at issue and determined not only that notice_and_demand for payment was mailed to petitioner’s last_known_address but also that petitioner had agreed to these assessments during his previous appeals_conference and the so concluded that the collection action properly balanced the need for efficient collection with the legitimate concern that the collection action be no more intrusive than necessary the irs sustained the notice_of_intent_to_levy petitioner filed a timely petition for lien or levy action for and stating the irs states that i filed 941s in and without paying the taxes withheld in truth no such forms were filled sic and i had no employees petitioner was represented by counsel and testified at the trial in california he argues that the final notice_of_intent_to_levy was defective because it did not include the type year and amount of the taxes respondent seeks to collect the record includes only the first page of the notice_of_intent_to_levy and this page does not identify either the type of tax the periods at issue or the amounts of tax and additions to tax at issue the last sentence of this page reads we detail these charges known as statutory additions on the following pages the page also lists a number of enclosures including two publications and form petitioner also argues that he never received any communication from respondent indicating that respondent accepted the compromise petitioner signed and therefore the parties did not have a contract and petitioner’s dispute over the underlying liabilities was never resolved petitioner argues in the alternative that if the court finds that the parties had an agreement then petitioner’s failure to receive notice_and_demand for payment precludes respondent’s proposed collection action finally petitioner seeks equitable relief from interest and additions to tax opinion we have jurisdiction under sec_6330 to review the commissioner’s determination that the levy notice was proper and that the commissioner may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion i sec_4 the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n the internal_revenue_service irs made the determination at issue on date without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir if the court finds that a taxpayer is liable for tax additions to tax and or penalties then other aspects of the commissioner’s administrative determination sustaining the collection action will be reviewed for an abuse_of_discretion see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 in making a determination following a collection hearing the commissioner must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the collection action be no more intrusive than necessary sec_6330 petitioner challenges the sufficiency of the final notice_of_intent_to_levy arguing that sec_6330 requires that the notice state the amount of the unpaid tax and the existence or amount of the underlying tax_liability in that respondent did not accept his compromise or if respondent did accept it then respondent never sent the notice_and_demand which sec_6303 requires him to send within days of assessment notice_of_intent_to_levy at trial petitioner argued for the first time that the collection notice was defective because it did not include the amount of the unpaid tax he relied upon the portion of the notice admitted at trial the parties stipulated that the notice submitted in evidence represented the first page of the final notice_of_intent_to_levy furthermore it appears from the received stamp showing a date of date which the irs placed on that first page that petitioner sent this copy of the first page of the final notice_of_intent_to_levy to the irs attached to his hearing request which was also received on date petitioner also alleges that when he asked respondent’s counsel whether respondent had provided him copies of the entire administrative record respondent’s counsel stated that he had provided all documents he possessed and that he would search for additional documents but only if petitioner identified the documents petitioner sought petitioner did not request a continued the notice itself references additional pages and states that the statutory additions are detailed on those subsequent pages as indicated the first page did not include either the amount of the unpaid tax or the periods at issue yet the form petitioner submitted to request the collection hearing clearly stated his dispute with the levy action with respect to tax years and we are satisfied that the final notice_of_intent_to_levy respondent issued to petitioner on date contained the information necessary to apprise petitioner of precisely which taxes respondent proposed to collect by levy including the amount of the unpaid tax and the periods at issue resulting in petitioner’s accurate reference to tax years and in his hearing request underlying tax_liability the taxes at issue are employment_taxes for which respondent was not required to issue a notice_of_deficiency under sec_6212 continued complete copy of the date final notice_of_intent_to_levy we note that petitioner submitted a copy of only the first page of the notice_of_determination when he filed his petition and amended petition with the court the commissioner must issue a notice_of_deficiency with respect to a deficiency determination in respect of any_tax imposed by subtitle a income taxes subtit b estate_and_gift_taxes and certain excise_taxes in subtit d sec_6212 continued in 128_tc_48 another case involving tax_liabilities which could be assessed without issuing a notice_of_deficiency to wit a sec_6651 addition_to_tax for failure_to_file in a situation not involving a deficiency determination we considered the limitation imposed by sec_6330 on a taxpayer’s ability to raise challenges to the underlying tax_liability in a collection proceeding after he had previously challenged those liabilities we held that a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability id pincite following the date letter petitioner challenged the determination of the examining agent in prosecuting this appeal petitioner provided documents to the ao as a result of this information which petitioner had not provided to the examining agent the ao offered to compromise petitioner’s liability petitioner agreed and petitioner and respondent signed forms 2504-ad memorializing the agreement petitioner signed on date respondent on date the irs assessed the amounts reflected on those forms on date continued the employment_taxes and additions to tax that the irs seeks to collect in this case are codified in subtits c and f respectively and are not subject_to deficiency procedures and the limitations on assessment of sec_6213 petitioner contends that he did not receive the ao’s date letter informing him that respondent had accepted the settlement proposal and that he did not receive the date notice_and_demand for payment we need not and do not make a finding as to whether petitioner received the ao’s letter or the notice_and_demand for payment because irs records indicate that the irs mailed both documents to petitioner’s last_known_address it is clear that petitioner not only had the opportunity to dispute the underlying tax_liabilities but also availed himself of the opportunity for appeals_office consideration when he challenged the examining agent’s determination provided additional documents to the ao and negotiated a substantial reduction in the backup withholding and additions to tax respondent was authorized to assess the backup withholding without petitioner’s agreement and without issuing a notice_of_deficiency see supra note petitioner’s signing the forms 2504-ad establishes his participation in an appeals_conference during which he disputed these liabilities as a result petitioner is not entitled to challenge the underlying tax_liabilities again in the collection review hearing or in this the notice_and_demand requirement of sec_6303 is satisfied by a mailing to a taxpayer’s last_known_address proof of receipt is not required see otto’s e-z clean enters inc v commissioner tcmemo_2008_54 proceeding sec_6330 lewis v commissioner supra pincite sec_301_6330-1 q a-e2 proced admin regs petitioner appears to be particularly distressed by the fact that respondent did not immediately seek to collect the assessed tax_liabilities and in fact a number of years passed before respondent’s issuing the final notice_of_intent_to_levy while the record does not fully explain the basis for the cnc status and the years without collection action we note that petitioner an attorney does not indicate that he took any_action after agreeing to the assessment to this extent petitioner participated in the delay of the collection of the tax_liabilities to which he had agreed conclusion the notice_of_determination indicates that the so considered relevant issues petitioner raised whether the irs met the requirements of applicable law and administrative procedure and whether the proposed collection action balances collection efficiency and intrusiveness petitioner did not pursue any collection alternatives or raise any spousal defenses similarly where a taxpayer consents to a proposed deficiency and waives restrictions on assessment the commissioner need not issue a notice_of_deficiency and that taxpayer’s waiver of the opportunity to challenge the deficiency prevents his contesting the underlying tax_liability in a collection hearing and in this court 117_tc_324 deutsch v commissioner tcmemo_2006_27 affd 478_f3d_450 2d cir petitioner’s previous opportunity to dispute the underlying tax_liabilities and his agreement to assessment of the liabilities prevent him from challenging those liabilities again the so satisfied the requirements of sec_6330 and we conclude that the irs’s decision sustaining the proposed levy action was neither erroneous nor an abuse_of_discretion we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
